Citation Nr: 0502122	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-25 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to service connection for shortness of 
breath.

3.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (the RO).  

Procedural history

The veteran had active service from January 1979 to January 
1983.  

In March 2003, the RO received the veteran's claim of 
entitlement to service connection for dizziness, shortness of 
breath, and for a cardiovascular disorder.  Although, by the 
veteran's account, these conditions are interrelated (see 
April 2003 VA Form 21-4138), the RO adjudicated them as 
separate issues in May 8, 2003.  In that decision, the RO 
denied the dizziness and shortness of breath claims, and 
found that the cardiovascular claim had been previously 
decided and denied in October 1999.  The RO informed the 
veteran that the cardiovascular claim could not be reopened 
absent the receipt of new and material evidence.  The veteran 
disagreed with the May 2003 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 2003.  

With respect to the RO's finding that new and material 
evidence is required to reopen the veteran's cardiovascular 
claim, the Board notes that service connection was denied for 
a cardiovascular disorder in the October 1999 rating decision 
on the basis that the claim was not well grounded.  The 
United States Court of Appeals for Veterans Claims (the 
Court) (previously the Court of Veterans' Appeals) addressed 
this scenario in Glynn v. Brown, 6 Vet. App. 523, 528 (1994), 
holding that "a decision that a claim was not well grounded 
[...] is a denial that there is a claim; it is not a final 
denial or disallowance of a claim."  Accordingly, the RO's 
October 1999 rating decision cannot be considered a final 
denial of the veteran's cardiovascular claim.  The Board will 
therefore address the claim on a de novo basis. 

The veteran testified at a Travel Board hearing in January 
2004.  The transcript of the hearing is associated with the 
veteran's claims folder.

A motion to advance this case on the docket was denied by the 
Board in July 2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran does not have a diagnosed disorder manifested 
by dizziness.  Competent medical evidence does not show that 
the veteran's claimed dizziness is causally related to an 
injury or disease incurred in military service.

2.  The veteran does not have a diagnosed disorder manifested 
by shortness of breath.  Competent medical evidence does not 
show that the veteran's claimed shortness of breath is 
causally related to an injury or disease incurred in military 
service.

3.  The veteran's cardiovascular disorder did not become 
manifest to a degree of 10 percent or more within a year of 
separation from service.  Competent medical evidence does not 
causally link the veteran's cardiovascular disorder to an 
injury or disease incurred in military service.


CONCLUSIONS OF LAW

1.  A disorder manifested by dizziness was not incurred as a 
result of the veteran's active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A disorder manifested by shortness of breath was not 
incurred as a result of the veteran's active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

3.  A cardiovascular disorder was not incurred as a result of 
the veteran's active military service.  38 U.S.C.A. §§ 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
disorders manifested by dizziness and shortness of breath, 
and for a cardiovascular disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law, 
which applies to processing of VA claims, eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a cardiovascular disorder by finding 
that the claim was not well grounded.  The VCAA eliminated 
the concept of a well grounded claim, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
(2000) (per curiam), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 8, 2003 and May 13, 2003 rating 
decisions, and by the July 2003 statement of the case (SOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  
More significantly, a letter was sent to the veteran in April 
2003 that was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the elements that must be established in order to grant 
service connection, it enumerated the evidence already 
requested, and it provided a description of the evidence 
still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2003 VCAA letter, the RO informed the veteran that "We will 
try to help you get such things as medical records, 
employment records, or records from other Federal agencies.  
You must give us enough information about these records so 
that we can request them from the person or agency who has 
them.  It's still your responsibility to make sure these 
records are received by us.  We will also assist you by 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on your 
claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2003 letter told the veteran to send "medical 
diagnosis of a current disability[, and ]evidence of 
incurrence or aggravation in service."  The veteran was 
asked to "complete and return the enclosed VA Form 21-
4142(s).  We will then request your medical records from your 
Private Medical Providers."  The veteran was also asked to 
send "medical evidence showing the condition(s) was 
diagnosed within one year of discharge from service."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the April 2003 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159(b)), it did request that he 
"please advise us if there is anything else you need to tell 
us that you feel is pertinent to the claim that is pending 
before our office at this time."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that April 2003 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated the portion of that information and 
evidence that was to be provided by the veteran and the 
portion the Secretary would attempt to obtain on behalf of 
the veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The fact that the veteran's claims were adjudicated by the RO 
in May 2003, prior to the expiration of the one-year period 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be 
codified at 38 U.S.C. §  ____], made effective from November 
9, 2000, specifically addresses this matter and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The assistance by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified private medical records 
from Dr. W.M. at the time he filed his claim.  He also 
identified VA outpatient treatment records from the Jackson 
Mississippi VA Medical Center.  The RO obtained the veteran's 
VA treatment records and service medical records, and in 
September 1999, it sent a letter to Dr. W.M. requesting the 
veteran's treatment records.  Those records were submitted by 
Dr. W.M. in October 1999.  In April 2003, the veteran 
notified the RO that he had been hospitalized in July 2002 at 
the Grenada Lake Medical Center, and he enclosed copies of 
those records.  

There is no indication that there exists any evidence, which 
has a bearing on this case, which has not been obtained.  At 
his January 2004 hearing, the veteran stated that his private 
physician would not provide a nexus opinion.  In his May 2003 
notice of disagreement, the veteran stated that the RO had 
not considered all of Dr. W.M.'s records.  The RO sent the 
veteran a letter in June 2003 asking him to identify any 
addition records that should be obtained.  In a June 2003 VA 
Form 21-4138, he stated that, if he could get more medical 
records he would send them.  However, he did not indicate 
that he in fact knew of additional records, nor did he give 
any reason to believe that any additional records actually 
existed.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].

The Board notes that a VA examination has not been conducted 
in this case.  As discussed, the VCAA provides that the 
assistance by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2004); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, as will be discussed in detail below, the 
evidence contains competent evidence of a cardiovascular 
disability.  However, in the absence of evidence of an in-
service injury or disease upon which a medical examiner could 
base a nexus opinion, any such opinion would be speculative 
and would not aid the Board in its decision or benefit the 
veteran.  Under the circumstances presented in this case, a 
remand for such examination and opinion would serve no useful 
purpose because such examination is not "necessary".  Cf. 
Charles, 16 Vet. App. 370.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he requested a VA Travel Board hearing on 
his VA Form 9, and he presented personal testimony before the 
undersigned Veteran's Law Judge in January 2004.  The 
veteran's  representative has also submitted written argument 
in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons set forth finds that the development of these claims 
has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   




Pertinent Law and Regulations 

Service connection -- in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Presumptive provisions

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  The term "cardiovascular-renal disease applies to 
combination involvement of the type of arteriosclerosis, 
nephritis, and organic heart disease, and since hypertension 
is an early symptom long preceding the development of those 
diseases in their more obvious forms, a disabling 
hypertension within the 1-year period will be given the same 
benefit of service connection as any of the chronic diseases 
listed.

The Board notes that in order for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2004).  See also the Court's discussion of this subject in 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

1.  Entitlement to service connection for dizziness.

2.  Entitlement to service connection for shortness of 
breath.

3.  Entitlement to service connection for a cardiovascular 
disorder.

The veteran seeks service connection for a cardiovascular 
disorder, and for disorders manifested by dizziness and 
shortness of breath.  As these claims involve similar issues 
and evidence, and as similar legal principles apply, the 
Board will address them in a common discussion.

In an April 2003 statement, the veteran alluded to a surgical 
procedure for prostate cancer performed at the VA Medical 
Center in Jackson, Mississippi in June 1998 as the cause of 
his current symptoms.  The veteran is not service connected 
for prostate cancer.  The RO contacted the veteran to 
determine whether he wished to pursue a claim based on 
38 U.S.C.A. § 1151, and he indicated that he did not.  
Accordingly, the Board finds that no issue of secondary 
service connection has been raised, and the Board will 
address the veteran's claims on a direct basis only.



Analysis 

As noted, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) 
in-service incurrence of such disability; and (3) medical 
nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons that will be expressed in greater detail below, the 
Board finds that none of the claimed disorders was incurred 
as a result of the veteran's military service.

The Board notes initially that the veteran appears to have a 
diagnosed cardiovascular disorder.  VA outpatient treatment 
reports show diagnoses of a mild systolic dysfunction and 
hypertension.  Private medical records from a July 1999 
hospitalization show diagnoses of paroxysmal atrial 
fibrillation, cardiac arrhythmia, hypertension and 
hypotension.  To that extent, the first Hickson element is 
met.  However, it does not appear that the veteran in fact 
has separate disabilities manifested by shortness of breath 
or dizziness.  The record contains no independent diagnoses 
related to these complaints.  Indeed, notations in the 
outpatient reports and private records appear to relate these 
symptoms to the veteran's cardiovascular disorder.  A July 
1999 report from Dr. W.M. shows his opinion that the 
veteran's dizziness is associated with low blood pressure.  
He diagnosed hypotension with dizziness.  At that time, the 
veteran also reported symptoms of a fast heart rate and 
shortness of breath.  Similarly, in February 1993, the 
veteran reported dizziness associated with a fast heart beat.  

At the time of the February 1993 report, Dr. W.M. diagnosed 
both acute bronchitis and cardiac arrhythmia.  An October 
1994 report of Dr. W.M. shows a diagnosis of acute 
pharyngitis and bronchitis.  A similar diagnosis was rendered 
in January 1991.  However, in the 1991 and 1994 reports, the 
veteran did not report shortness of breath as a symptom, and 
Dr. W.M. did not relate such a symptom to his diagnosis.  In 
the February 1993 report, he did not specifically relate 
shortness of breath to the diagnosis of bronchitis, but he 
did not rule out such an association.  In any event, the 
Board notes that bronchitis was diagnosed as acute, not 
chronic, and this diagnosis has not been carried forward to 
more recent treatment reports.  Accordingly, the Board finds 
that bronchitis is not a current disability.  

It is now well-settled that in order to be considered for 
service connection, a claimant must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  Dizziness and shortness of breath are 
essentially symptoms, not diagnoses of a disease entity.  
Without a finding of an underlying disorder, symptoms alone 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the veteran's 
case, the medical evidence supports an association of 
dizziness and shortness of breath to his cardiovascular 
disorder, and not to any separate diagnoses.  The Board 
therefore concludes that in the absence of independent 
disabilities manifested by dizziness and shortness of breath, 
and in light of medical evidence relating these symptoms to 
the veteran's cardiovascular disorder, service connection may 
not be granted for dizziness and shortness of breath as 
separate disabilities.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

However, for the sake of a complete discussion, the Board 
will alternatively assume the existence of current separate 
disabilities manifested by dizziness and shortness of breath.  
The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). 

With respect to the second Hickson element, the Board can 
identify nothing in the evidence pertinent to service to 
establish or suggest that the veteran suffered an injury or 
disease that may be related to a current cardiovascular 
disorder, or to dizziness or shortness of breath.  The 
service medical records are negative as to any such a disease 
or injury.  The veteran's service separation examination, 
conducted in March 1984, is of record and it contains 
findings of normal lungs and chest, normal heart, and a 
normal vascular system.  Examinations conducted in April 
1978, October 1978, November 1978, and March 1985 contain 
identical findings.  The examination results combined with 
the absence of any notation of in-service treatment or 
complaint of symptoms provides strong evidence that, at the 
time of separation, the veteran did not have an injury, 
disease, or disability affecting his cardiovascular system, 
dizziness, or shortness of breath.  

The Board has considered the veteran's account of what 
occurred in service.  In an April 2003 statement, he asserted 
that he suffered the same symptoms of dizziness and a fast 
heart rate in service.  He contests the findings in the 
service medical records, stating that it is not his fault 
that the Army examinations could not pick up his symptoms.  
In his January 2004 hearing, the veteran also stated that he 
had dizziness, shortness of breath, and a heart condition in 
service.  The veteran is certainly competent to describe 
symptoms he experienced during service.  However, the Board 
notes that the veteran's current account is inconsistent with 
contemporaneous medical reports, and indeed, is inconsistent 
with his own account as recorded at separation from service.  
In a March 1984 report of medical history completed by the 
veteran, he indicated "NO" to questions as to whether he 
had a history of dizziness or fainting spells, shortness of 
breath, palpitation or pounding heart, heart trouble, and 
high or low blood pressure.  He provided the same information 
on reports of medical history in April 1978, November 1978, 
and March 1985.  

To the extent that the veteran's current contentions are in 
conflict with statements to the contrary he made during 
service, the Board finds that the contemporaneous statements, 
made by the veteran to a health care provider, in the context 
of medical treatment, are more probative than statements made 
many years later in the context of a claim for monetary 
benefits from the government.  Not only may the veteran's 
memory be dimmed with time, but self interest may play a role 
in the more recent statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Board finds it particularly significant that the veteran 
did not report cardiovascular symptoms, shortness of breath 
or dizziness to his health care providers until February 
1993, a decade after service.  See Curry v. Brown, 7 Vet. 
App. 59 (1994) [a veteran's version of events from past may 
be of limited credibility and probative value in the absence 
of medical records showing treatment for the claimed 
disorder].  Even after his initial report of these symptoms, 
he did not relate them to service or give an account of 
having suffered similar symptoms in service until he filed 
his cardiovascular claim in 1999.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].

Also, with respect to the veteran's assertion that the Army 
examinations simply did not pick up his symptoms, the Board 
notes that, attached to the March 1985 examination report, is 
a statement from the veteran's private physician, Dr. W.M., 
attesting that the veteran has "no health problem."  In the 
Board's view, the veteran's current statements that he 
experienced symptoms of dizziness, shortness of breath, and a 
rapid heart rate in service stand in sharp contrast to all of 
the contemporaneous medical evidence, as well as to his own 
statements at the time.  The Board finds the contemporaneous 
evidence more persuasive than the veteran's current 
statements.  Accordingly, the Board finds that the second 
Hickson element is not met.  

With respect to the third Hickson element, the Board can 
identify no medical nexus evidence that purports to relate 
any current cardiovascular disorder or the veteran's symptoms 
of dizziness and shortness of breath to service.  Although a 
May 2001 outpatient treatment record contains a notation that 
the veteran stated that he had an increased heart rate since 
he was in the military, this statement is clearly attributed 
to the veteran and is not presented as a medical opinion.  As 
such, the Board accords the statement little weight of 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative]; see also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comments by the 
physician, is not transformed into competent medical 
history).  Moreover, the Court has held that post-service 
reference by an examiner to injuries sustained in service 
that is not accompanied by a review of service medical 
records by that examiner, is not competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  

The Board has also considered the presumptive provisions with 
respect to the veteran's cardiovascular disorder.  However, 
the record contains no diagnosis of a cardiovascular disorder 
within a year of separation.  The veteran's blood pressure 
readings in service were as follows:  110/76 in April 1978; 
90/72 in October 1978; 110/76 in November 1978; 110/76 in 
August 1980; 110/80 in July 1982; 100/60 in March 1984; and 
120/80 in March 1985.  All are below the readings noted above 
as necessary to establish a diagnosis of hypertension.  
Accordingly, the veteran is not presumed to have incurred a 
cardiovascular disorder in service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Again, the primary evidence in support of the veteran's 
claims comes from his own contentions.  As a lay person 
without medical training, however, the veteran is not 
competent to relate his reported symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The Board therefore finds that 
the third Hickson element is not met with respect to any of 
the veteran's claims; and a preponderance of the evidence is 
against a showing that the veteran's cardiovascular disorder, 
or any disorder manifested by shortness of breath or 
dizziness resulted from a disease or injury incurred in 
active service.  The veteran's claims of entitlement to 
service connection for a cardiovascular disorder, and for 
disorders manifested by dizziness and shortness of breath are 
denied.


ORDER

Service connection for dizziness is denied.

Service connection for shortness of breath is denied.

Service connection for a cardiovascular disorder is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


